Citation Nr: 0411991	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability, claimed as carpal tunnel syndrome and right ulnar 
neuropathy, to include on a secondary basis.

2.  Entitlement to service connection for left wrist 
disability, to include on a secondary basis.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right wrist disability as a result of 
treatment by the Department of Veterans Affairs (VA).

(The issues of entitlement to an increased rating for 
cervical arthritis with bilateral radiculopathy, currently 
evaluated as 20 percent disabling; entitlement to an 
increased rating for musculoskeletal chest pain, currently 
evaluated as 10 percent disabling; entitlement to an 
increased rating for post herpetic neuritis of the left 
chest, currently evaluated as 10 percent disabling; and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU) 
are the subjects of a separate decision.) 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had honorable active service from November 17, 
1966, through March 20, 1979, and other than honorable 
service from March 21, 1979, through November 9, 1982.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Roanoke, 
Virginia VA Regional Office (RO).  The Board has granted the 
veteran's motion to advance his case on the Board's docket.

In March 2004, the veteran was notified that the authority of 
his representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003.  Later that 
same month, the veteran responded that he desired to 
represent himself.  

The Board notes that the issues of entitlement to an 
increased rating for cervical arthritis with bilateral 
radiculopathy, currently evaluated as 20 percent disabling; 
entitlement to an increased rating for musculoskeletal chest 
pain, currently evaluated as 10 percent disabling; 
entitlement to an increased rating for post herpetic neuritis 
of the left chest, currently evaluated as 10 percent 
disabling; and entitlement to a TDIU are also in appellate 
status.  These issues had previously been assigned a separate 
docket number; therefore, they are the subjects of a separate 
decision.)


REMAND

With respect to all the issues on appeal, the liberalizing 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his possession.  

With respect to the Section 1151 claim at issue, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA.  

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his service connection claims.

With regard to the issue of entitlement to service connection 
for right and left wrist disabilities, the Board notes that 
VA examination is necessary when there is (a) competent 
evidence of current disability or persistent or recurrent 
symptoms of disability; (b) lay or medical evidence 
indicating that the disability or symptoms may be related to 
service; and (c) the record does not contain sufficient 
medical evidence to decide the claim.  See 38 U.S.C.A. § 
5103A (West 2002).  In this case, the veteran has complained 
of numbness and tingling in the hands and wrists; clinical 
records note diagnoses of bilateral carpal tunnel syndrome 
and ulnar tunnel syndrome.  In a February 2001 statement, the 
veteran asserted that his doctors have stated that his 
disabilities are the result of his service-connected 
arthritis of the cervical spine with bilateral radiculopathy.  
The Board notes that the veteran has not undergone a VA 
medical examination specifically for the purpose of obtaining 
a medical opinion as to the etiology of any current wrist 
disability.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With regard to the veteran's claim 
for compensation under the provisions of 
38 U.S.C.A. § 1151 for right wrist 
disability as a result of treatment by 
the VA, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. §  5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  
The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.

2.  The RO should also undertake 
appropriate development to obtain a copy 
of any medical records, not already of 
record, pertaining to the veteran's 
claimed wrist disabilities.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

4.  The RO should then undertake any 
other indicated development, to include 
ordering the examination below.

5.  The RO should arrange for the veteran 
to undergo an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
wrist disability.  The claims folders 
must be made available to and reviewed by 
the examiner.

Based upon the examination results and 
review of the claims folders, the 
examiner should provide an opinion as to 
whether the veteran currently has a wrist 
disability that is separate and distinct 
from his service-connected cervical spine 
disability with bilateral neuropathy.  
With respect to any such disability 
currently diagnosed, the examiner should 
provide the following opinions:

(a)  Is it as least as likely as not that 
the disorder is related to the veteran's 
military service?

(b) Is it at least as likely as not that 
the disorder was caused or chronically 
worsened by the veteran's service-
connected arthritis of the cervical spine 
with bilateral radiculopathy?

The rationale for all opinions expressed 
should also be provided. 

6.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




